DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20170084918 A1) and further in view of Shimizu et al. (US 20150255766 A1) and Kaido et al. (JP 2005005113 A) (both the original publication and English machine translation, contained in one document, as listed in the IDS dated 5/10/2021).
Regarding claim 1, Yang discloses a secondary lithium battery [0003], comprising: a positive electrode plate that is a lithium complex oxide sintered plate ([0070]-[0072]; lithium cobalt oxide); a negative electrode containing carbon and a binder ([0063], & [0065]-[0066]); and an electrolytic solution containing a lithium salt in a non-aqueous solvent [0062].
Yang does not disclose wherein the negative electrode contains styrene butadiene rubber (SBR).
Shimizu teaches a secondary lithium battery (Shimizu; [0018]), comprising: a negative electrode containing carbon (Shimizu; [0037]; graphite) and styrene butadiene rubber (SBR) (Shimizu; [0037]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace negative electrode of Yang with the negative electrode of Shimizu because it is a known negative electrode suitable for the intended purpose of forming a secondary lithium battery and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Yang does not disclose wherein the electrolyte solution contains lithium borofluoride (LiBF4) in a non-aqueous solvent composed of y-butyrolactone (GBL), or composed of y-butyrolactone (GBL) and ethylene carbonate (EC).
Kaido teaches a secondary lithium battery (Kaido; machine translation; [0005]), comprising: an electrolyte solution containing lithium borofluoride (LiBF4) (Kaido; machine translation; [0058]) in a non-aqueous solvent composed of y-butyrolactone (GBL) and ethylene carbonate (EC) (Kaido; machine translation; [0058]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the electrolyte solution of modified Yang with the electrolyte solution of Kaido because it is a known electrolyte solution suitable for the intended purpose of forming a secondary lithium battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the electrolytic solution further comprises vinylene carbonate (Kaido; machine translation; [0058]).
Regarding claim 5, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the non-aqueous solvent has an EC:GBL volume ratio of 1:2 (Kaido; machine translation; [0058]) which is within the claimed range of 0:1 to 1:1.
Regarding claim 6, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the electrolytic solution has a LiBF4 concentration of 1.5 mol/L (Kaido; machine translation; [0058]) which is within the claimed range of 0.5 to 2 mol/L.
Regarding claim 8, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the lithium complex oxide is lithium cobaltate (Yang; [0070]-[0072]; lithium cobalt oxide).
Examiner’s note on claims 10-11: claim 10 is drawn to a secondary lithium battery so its intended use of being “mounted on a substrate by a process involving heating at 110ºC to lower than 260ºC does not limit the secondary lithium battery as long as the secondary lithium battery can be used for the same intended purpose.  Furthermore claim 11, which depends on claim 10, contains the limitation “wherein the process involving heating is hot lamination or reflow soldering” and since the limitation further limits the intended use limitation of claim 10, it also does not limit the secondary lithium battery as long as the secondary lithium battery can be used for the same intended purpose.
Regarding claim 10, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the secondary lithium battery is intended to be mounted on a substrate by a process involving heating at 110ºC to lower than 260ºC (although modified Yang does not explicitly disclose “wherein the secondary lithium battery is intended to be mounted on a substrate by a process involving heating at 110ºC to lower than 260ºC”, the claim language “intended to be mounted on a substrate by a process involving heating at 110ºC to lower than 260ºC” is intended use and the secondary lithium battery of modified Yang is capable of being mounted on a substrate via the claimed process given its structural similarity to the claimed secondary lithium battery).
Regarding claim 11, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the process involving heating is hot lamination or reflow soldering (although modified Yang does not explicitly disclose “wherein the process involving heating is hot lamination or reflow soldering”, the claim language “wherein the process involving heating is hot lamination or reflow soldering” is intended use and the secondary lithium battery of modified Yang is capable of being mounted on a substrate via the claimed process given its structural similarity to the claimed secondary lithium battery).

Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20170084918 A1), Shimizu et al. (US 20150255766 A1) and Kaido et al. (JP 2005005113 A) (both the original publication and English machine translation, contained in one document, as listed in the IDS dated 5/10/2021) as applied to claim 1 above, and further in view of Sugawara et al. (US 20160072110 A1).
Regarding claim 2, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the secondary lithium battery comprises a separator (Yang; [0073]) but does not disclose wherein the separator is made of polyimide, polyester, or cellulose.
Sugawara teaches a secondary lithium battery ([0078], [0124]) further comprising a separator made of polyimide ([0078], [0101]) in order to improve the electrical characteristics of the battery [0019].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the separator of modified Yang with the separator taught by Sugawara in order to improve the electrical characteristics of the battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the separator is made of polyimide (Sugawara; [0078], [0101]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20170084918 A1), Shimizu et al. (US 20150255766 A1) and Kaido et al. (JP 2005005113 A) (both the original publication and English machine translation, contained in one document, as listed in the IDS dated 5/10/2021) as applied to claim 1 above, and further in view of Chen (CN 101867059 A) (English machine translation provided herein).
Regarding claim 7, modified Yang discloses all the limitations of the secondary lithium battery above and further teaches that the demand for lithium secondary batteries has rapidly increased in line with the development of mobile information terminals (Yang; [0005]).
Modified Yang does not disclose wherein the secondary lithium battery has a thickness of 0.45 mm or less.
Chen teaches a secondary lithium battery (machine translation; [0002]) wherein the secondary lithium battery has a thickness of about 0.40 mm (machine translation; [0045]) which is within the claimed range of 0.45 mm or less so as to be used in identification cards that have a better anti-counterfeiting effect (machine translation; [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to make the secondary lithium battery of modified Yang the same thickness as the secondary lithium battery of Chen so it can be used in identification cards that have a better anti-counterfeiting effect and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20170084918 A1), Shimizu et al. (US 20150255766 A1) and Kaido et al. (JP 2005005113 A) (both the original publication and English machine translation, contained in one document, as listed in the IDS dated 5/10/2021) as applied to claim 1 above, and further in view of Sugiura et al. (US 20100159333 A1).
Regarding claim 9, modified Yang discloses all the limitations of the secondary lithium battery above and further discloses wherein the lithium complex oxide sintered plate includes a plurality of primary grains composed of the lithium complex oxide (Yang; [0070]-[0072]; lithium cobalt oxide).
Modified Yang further teaches wherein the lithium complex oxide is lithium cobalt oxide (Yang; [0070]-[0072]; lithium cobalt oxide) and the primary grains have an ellipse-like shape (Yang; [0044], [0083]).
Modified Yang does not disclose wherein the lithium complex oxide sintered plate is an oriented positive electrode plate in which the plurality of primary grains is oriented with a mean orientation angle of more than 0o to 30o to a plate face of the positive electrode plate.
Sugiura teaches a lithium secondary battery (Sugiura; [0001]), comprising: a positive electrode plate comprising lithium complex oxide (Sugiura; [0124]), wherein the positive electrode plate includes a plurality of primary grains composed of the lithium complex oxide (Sugiura; [0124]), and is an oriented positive electrode plate in which the plurality of primary grains is oriented with an orientation angle of 45º or less, typically about a few degrees to about 20º, to a plate face of the positive electrode plate (Sugiura; [0014]) which is encompasses the claimed range of more than 0o to 30o because, when the degree of orientation is excessively high (i.e., crystals are oriented to an excessively high degree), a change in the volume of crystal associated with intercalation and deintercalation of lithium ions causes the particles and the film to be apt to break (Sugiura; [0007]).
Sugiura further teaches wherein the lithium complex oxide is lithium cobalt oxide (Sugiura; [0124]) and the primary grains have a diamond-like or ellipse-like shape (Sugiura; [0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the oriented positive electrode plate of modified Yang such that the primary grains have a mean orientation angle selected from within the claimed range which is encompassed by the range taught by Sugiura because when the degree of orientation is excessively high (i.e., crystals are oriented to an excessively high degree), a change in the volume of crystal associated with intercalation and deintercalation of lithium ions causes the particles and the positive electrode plate to be apt to break and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20170084918 A1), Shimizu et al. (US 20150255766 A1) and Kaido et al. (JP 2005005113 A) (both the original publication and English machine translation, contained in one document, as listed in the IDS dated 5/10/2021) as applied to claim 1 above, and further in view of Wensley et al. (US 20040229118 A1).
Regarding claim 12, modified Yang discloses all the limitations of the secondary lithium battery above and further teaches teaches that the demand for lithium secondary batteries has rapidly increased in line with the development of mobile information terminals (Yang; [0005]).
Modified Yang not disclose a method for manufacturing a battery-incorporating device, comprising the steps of: providing the secondary lithium battery; and mounting the secondary lithium battery on a substrate by a process involving heating at 110ºC to lower than 260ºC.
Wensley teaches a method for manufacturing a battery-incorporating device, comprising the steps of: providing the secondary lithium battery ([0018], [0040]); and mounting the secondary lithium battery on a substrate ([0116]; flex circuit) by a process involving heating at 125ºC to 140 ºC [0117] which is within the claimed range of 110ºC to lower than 260ºC because since the battery, package, and PVC are all bound together through lamination, flexing does not generate noticeable wrinkles, bumps, edge effects, or undulations in the surface of the card [0120].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the method taught by Wensley to incorporate the secondary lithium battery of modified Yang into a battery-incorporating device because since the battery, package, and PVC are all bound together through lamination, flexing does not generate noticeable wrinkles, bumps, edge effects, or undulations in the surface of the card and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Yang discloses all the limitations of the method above and further discloses wherein the process involving heating is hot lamination (Wensley; [0117]).
Regarding claim 14, modified Yang discloses all the limitations of the method above and further discloses wherein the process involving heating is hot lamination (Wensley; [0117]), and the battery-incorporating device is a battery-incorporating smart card (Wensley; [0118]).
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. 
The Applicant first argues on P2 of Applicant’s Remarks that there would have been no reason for a person of ordinary skill in the art to modify Yang based on Shimizu to teach wherein the negative electrode contains styrene butadiene rubber (SBR).  Specifically, the Applicant argues that Yang already discloses the polyvinyl butyral (PVB) binder and there is nothing on the record showing why a skilled artisan would utilize a binder other than PVB.  Additionally, Yang discloses wherein the same binder that is utilized in the positive electrode is utilized in the negative electrode [0066].
The Examiner respectfully disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, SBR and PVB are known binders for secondary lithium battery negative electrodes containing carbon.  Thus, it would have been obvious to substitute the equivalents known for the same purpose. Furthermore, [0066] of Yang discloses that the binder included in the anode active material layer may use the same binder included in the cathode active material layer and thus does not require the binders to be the same.
The Applicant next argues on P3 of Applicant’s Remarks that the claims should overcome the art of record because Yang and Shimizu fail to teach or disclose the advantage of utilizing SBR as a binder taught in the instant specification, i.e. preventing the deterioration of the negative electrode by the claimed electrolytic solution.
The Examiner respectfully disagrees.  The prior art does not have to teach or disclose the same advantage of utilizing the specific binder as long as there a teaching, suggestion, or motivation to do so found in the references as explained above. 
The Applicant next argues on P4 of Applicant’s Remarks that the skilled artisan would not have been motivated to modify Yang with the Kaido to teach an electrolytic solution containing LiBF4 in a non-aqueous solvent composed of GBL and EC because Yang already discloses an electrolytic solution containing LiBF4.
The Examiner respectfully disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Yang discloses that the electrolyte may use LiPF6 mixed in an organic solvent and provides diethyl carbonate and fluoroethyl carbonate as an example for a mixed organic solvent [0062]. Yang is not limited to this organic solvent mix and is clearly able to be modified by Kaido to incorporate other organic solvents.  In this case, GBL/ EC and diethyl carbonate/ fluoroethyl carbonate are a known non-aqueous solvent contained within an electrolytic solution further containing LiBF4 for secondary lithium batteries comprising negative electrodes comprising carbon and SBR (Kaido; machine translation; [0056]).  Thus, it would have been obvious to substitute the equivalents known for the same purpose. 
The Applicant next argues on P5 of the Applicant’s Remarks that the secondary battery of claim 1 achieved unexpected results as determined by the appearance of the battery and the resistance change with respect to heating as shown in Tables 1A and 1B of the instant speciation.
The Examiner respectfully disagrees.  It appears from Example A1 of Table 1A (instant specification) that there are unexpected results. However, claim 1 is not within the scope of Example 1A (instant specification). Differences between claim 1 and Example A1 include, but are not limited to, the positive electrode binder (whether or not there is a binder), the electrolytic solution (the specific molarity of LiBF4, the ratio of the solvents, and whether the unexpected results would occur for a solution of just GBL), and the specific kind of negative electrode active material.  It is also unclear how the other variables impact the unexpected results such as the specific lithium complex oxide utilized in the positive electrode, packing film, and separator material (instant specification; [0044]-[0048]).  The Applicant is invited to amend claim 1 to put it within the scope of Example A1 of the instant specification or provide an affidavit explaining how the unclaimed variables do not affect the unexpected results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759